



Exhibit 10.19.1


AMENDMENT DATED MAY 5, 2017 TO THE STARWOOD 2013 LONG-TERM INCENTIVE
COMPENSATION PLAN

--------------------------------------------------------------------------------





BOARD OF DIRECTORS
OF
MARRIOTT INTERNATIONAL, INC.


NO:        BOARD 2017 - 24


DATE:        May 5, 2017


Approval of Amendment to the
Starwood Hotels & Resorts Worldwide 2013 Long-Term Incentive Compensation Plan


WHEREAS, a subsidiary of Marriott International, Inc. (the “Company”), Starwood
Hotels & Resorts Worldwide, LLC, maintains the Starwood Hotels & Resorts
Worldwide 2013 Long-Term Incentive Compensation Plan, as amended (the “Plan”);


WHEREAS, pursuant to Article 15.1 of the Plan, the Company’s Board of Directors
(the “Board”) may amend the Plan at any time;


WHEREAS, the Compensation Policy Committee (the “Committee”) of the Board has
recommended that the Board approve an amendment to the Plan, effective for
grants made on and after February 21, 2017, (i) to provide for accelerated
vesting and distribution of Restricted Stock Unit awards in the event a
Participant incurs a Disability (as such terms are defined in the Plan) and
(ii) to amend the definition of “Disability” under the Plan; and


WHEREAS, the Board has reviewed the Committee’s recommendation and believes it
is reasonable and appropriate.


NOW THEREFORE, BE IT RESOLVED, that the Board hereby approves and adopts the
amendment to the Plan substantially in the form attached hereto as Exhibit A;
and


BE IT FURTHER RESOLVED, that the Chairman, Chief Executive Officer, and any Vice
President of the Company, or their designees, are authorized in the name of, and
on behalf of, the Company to take any and all such actions and to expend such
funds as shall be necessary or appropriate, in their judgment, to carry out the
intent and purposes of these Resolutions.


By the Board of Directors






Bancroft S. Gordon
Corporate Secretary


2
1268238_1





--------------------------------------------------------------------------------







EXHIBIT A


AMENDMENT TO THE
STARWOOD HOTELS & RESORTS WORLDWIDE 2013 LONG-TERM INCENTIVE COMPENSATION PLAN


THIS AMENDMENT to the Starwood Hotels & Resorts Worldwide 2013 Long-Term
Incentive Compensation Plan, as amended (the “Plan”), is made this 5th day of
May, 2017, as follows:


1. Effective for all Awards granted on and after February 21, 2017, Article 2.13
is hereby amended to read as follows (new language underlined and deleted
language struck):


2.13    “Disability” means the Participant is either:


(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or


(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company. with respect to any Incentive
Stock Option, a disability as determined under Code section 22(e)(3), and with
respect to any other Award, (i) with respect to a Participant who is eligible to
participate in the Employer’s program on long-term disability insurance, if any,
a condition with respect to which the Participant is entitled to commence
benefits under such program, and (ii) with respect to any Participant (including
a Participant who is eligible to participate in the Employer’s program of
long-term disability insurance, if any), a disability as determined under
procedures established by the Committee or in any Agreement.


Notwithstanding the preceding provisions of this Section 2.13 or anything in any
Agreement to the contrary, to the extent any provision of this Plan or an
Agreement would cause a payment of a 409A Award to be made because of the
Participant’s Disability, then there shall not be a Disability that triggers
payment until the date (if any) that the Participant is disabled within the
meaning of Code section 409A(a)(2)(C). Any payment that would have been made
except for the application of the preceding sentence shall be made in accordance
with the payment schedule that would have applied in the absence of a Disability
(and other Participant rights that are tied to Disability, such as vesting,
shall not be affected by the prior sentence).


The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine (i) conclusively whether a Participant has incurred
a Disability pursuant to the above definition, including the medical evidence
required to establish such Disability (e.g., a form to be completed by the
Participant’s physician), (ii) the date of the occurrence of such Disability and
(iii) any incidental matters relating the foregoing; provided that any exercise
of authority in conjunction with a determination of whether the Participant is
disabled within the meaning of Code section 409A(a)(2)(C) shall be consistent
with such Code section. To assist in its determination, the Committee shall have
the right to require the Participant be examined by one or more individuals, who
are qualified to give professional medical advice, selected by or satisfactory
to the Committee.


2
1268238_1





--------------------------------------------------------------------------------







For the avoidance of doubt, Awards granted prior to February 21, 2017 shall be
governed by the definition of Disability set forth in this Section 2.13 as was
in effect prior to its amendment on May 5, 2017.


2.
Effective for Restricted Stock Unit awards granted on and after February 21,
2017 (and notwithstanding the terms of the applicable Agreement (as defined in
the Plan)), new subsections (c) and (d) are hereby added to Section 7.2 of the
Plan to read as follows:



(c) Disability. In the event the Participant’s employment is terminated prior to
the relevant vesting date on account of death or the Participant incurs a
Disability prior to the relevant vesting date, and if the Participant had
otherwise met the Conditions of Transfer set forth in the applicable Agreement
from the grant date through the date of such death or Disability, then the
Participant’s unvested Restricted Stock Units shall immediately vest in full
upon death or Disability (as the case may be) and the distribution of the
Restricted Stock Units will occur as soon as administratively practicable
thereafter. For the avoidance of doubt, Disability shall mean “Disability” as
defined in Section 2.13 of the Plan, notwithstanding any other definition set
forth in the applicable Agreement.


(d) Retirement. In the event the Participant’s employment is terminated prior to
the relevant vesting date on account of the Participant’s Retirement (as defined
below), and if the Participant had otherwise met the Conditions of Transfer set
forth in the applicable Agreement from the grant date through the date of such
Retirement, and provided that the Participant continues to meet such Conditions
of Transfer (other than the continuous employment requirement), then the
Participant’s rights hereunder with respect to any outstanding, unvested
Restricted Stock Units shall continue in the same manner as if the Participant
continued to meet the continuous employment requirement through the vesting
dates related to the Award, except not for that portion of the Restricted Stock
Units granted less than one (1) year prior to the Participant’s termination
equal to such number of shares multiplied by the ratio of (I) the number of days
after the termination date and before the first (1st) anniversary of the grant
date, over (II) the number of days on and after the grant date and before the
first (1st) anniversary of the grant date. For purposes of this Section 7.2(d),
“Retirement” shall mean termination of employment by retiring with special
approval of the Committee following age fifty-five (55) with ten (10) Years of
Service. 




2
1268238_1



